Citation Nr: 1146893
Decision Date: 12/23/11	Archive Date: 01/30/12

Citation Nr: 1146893	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  03-32 349	)	DATE DEC 23 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for juvenile myoclonic epilepsy.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had verified active duty service from May 14, 1990 to July 13, 1990, and from June 12, 2001 to August 16, 2001.  She reportedly had a period of unverified active duty from May 15, 1991 to July 4, 1991.  She served in an Army reserve unit from October 1989 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for pes planus.

In December 2006, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In March 2007, the Board remanded the appeal for further action by the originating agency.  In October 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The Veteran also perfected an appeal from an August 2007 rating decision in which the RO denied the Veteran's claim for service connection for juvenile myoclonic epilepsy.

The Veteran withdrew her request for another Board hearing in July 2010.

This case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT 

1.  On May 11, 2011, the Board issued a remand with regard to the issue of entitlement to service connection for pes planus, but did not consider the issue of entitlement to service connection for juvenile myoclonic epilepsy.
. 
2.  The May 11, 2011 remand on the issue of pes planus alone, could result in a denial of due process. 

CONCLUSION OF LAW

Vacatur of the Board's May 11, 2011 remand is warranted. 38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law. 38 C.F.R. § 20.904.  

The Board issued a May 11, 2011 remand in this appeal, but considered only the issue of entitlement to service connection for pes planus.  The piece meal adjudication of the Veteran's appeal has the potential to result in the denial of due process.  Accordingly, the Board is vacating the May 2011 remand, and issuing a remand as to all issues currently on appeal.


ORDER 

The May 11, 2011 Board remand is vacated.


REMAND

In its Memorandum Decision the Court found that a remand was required for the Board to obtain clarification of opinions provided in a May 2008 examination report, to afford the Veteran a new examination, or to explain why a new examination was not necessary.  The Court noted that the May 2008 VA examiner had provided an opinion based on the absence of supporting service treatment records without considering the Veteran's reports of in-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Given the amount of time that has elapsed since the last VA examination and the need for the examiner to evaluate the Veteran's reports, the Board finds that a new VA examination is warranted.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

The Veteran contends that her active duty service either caused her juvenile myoclonic epilepsy or aggravated that disease.  Service treatment records are negative for complaints, findings or diagnoses related to epilepsy.  A July 2005 private treatment note indicates that the Veteran began having epilepsy symptoms in 1989, prior to her active duty service.  A February 2011 letter from the Veteran's treating VA nurse practitioner suggests that emotional or physical stress can aggravate seizures.  Internet articles submitted by the Veteran states that the cause of juvenile myoclonic epilepsy was unknown and that it was an inherited disorder.  A VA examination is required to determine the etiology of the Veteran's diagnosed juvenile myoclonic epilepsy and whether it was aggravated by active duty service.

At an April 2010 VA examination the Veteran reported receiving Social Security Administration (SSA) benefits due to epilepsy.  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It is therefore necessary to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all decisions and medical records associated with the Veteran's award of SSA benefits.

Any records received should be associated with the claims folder.  All efforts to obtain these records should be documented in the claims file.

2.  Following completion of the above-listed development, the RO/AMC should afford the Veteran a VA examination to determine whether her currently diagnosed juvenile myoclonic epilepsy had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current juvenile myoclonic epilepsy had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should also render an opinion addressing: (a) whether any diagnosed juvenile myoclonic epilepsy clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination of the feet to determine the etiology of her current flat foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should opine as to whether the Veteran's current pes planus, at least as likely as not (50 percent probability or more) had its onset in service.

The examiner should also provide an opinion as to whether any pre-existing pes planus was aggravated (underwent an increase in underlying disability) during service

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner rejects or discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Citation Nr: 1118147	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1990, July 1991 to January 2000, and from June 2001 to August 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for pes planus.

In December 2006, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In March 2007, the Board remanded the appeal for further action by the originating agency.  In October 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision the Court found that a remand was required for the Board to obtain clarification of opinions provided in a May 2008 examination report, to afford the Veteran a new examination, or to explain why a new examination was not necessary.  The Court noted that the May 2008 VA examiner had provided an opinion based on the absence of supporting service treatment records without considering the Veteran's reports of in-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Given the amount of time that has elapsed since the last VA examination and the need for the examiner to evaluate the Veteran's reports, the Board finds that a new VA examination is warranted.

The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the feet to determine the etiology of her current flat foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should opine as to whether the Veteran's current pes planus, at least as likely as not (50 percent probability or more) had its onset in service.

The examiner should also provide an opinion as to whether any pre-existing pes planus was aggravated (underwent an increase in underlying disability) during service

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner rejects or discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


